Citation Nr: 1128809	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956, and from October 1956 to August 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from two separate RO rating decisions. 

 In a January 2008 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective October 2, 2007.  In an August 2008 rating decision, the RO denied service connection for hypertension and continued the Veteran's 10 percent rating for bilateral hearing loss.

In September 2008, the Veteran filed a notice of disagreement (NOD) with denial of the claims for service connection for hypertension and for a higher rating for bilateral hearing loss, as well as with the assigned disability rating for PTSD.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in February 2009.  In a subsequent February 2009 correspondence, the Veteran clarified that he only wanted to appeal the claim for service connection for hypertension.  

In his substantive appeal, the Veteran requested a video-conference hearing before a Veterans Law Judge at the RO.  However, in correspondence received in March 2009, the Veteran cancelled his hearing request.  

The Board notes that, while the Veteran previously was represented by the American Legion, in July 2009, the Veteran granted a power-of-attorney in favor of the National Association of County Veterans Service Officers (NACVSO) with regard to the claims on appeal.  The Board recognizes the change in representation.


In July 2011, the Acting Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for hypertension, to include as secondary to PTSD, is warranted.

As noted above, the Veteran appointed NACVSO as his representative in February 2009, prior to certification of his appeal to the Board.  It appears, however, that the Veteran's claims file  was not sent to the Veteran's representative for preparation of a VA Form 646, Statement of Accredited Representative in Appealed Case.  Rather, the Veteran was scheduled a Board video-conference hearing, despite the February 2009 withdrawal of his request for a video-conference hearing.  Hence, a remand of this matter is required to give the Veteran's current representative full opportunity to submit evidence and/or argument in support of the Veteran's claim.  See 38 C.F.R. § 20.600 (2010).

Also, while the matter on appeal is in remand status,  to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for hypertension, to include as  secondary to service-connected PTSD.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should send to the Veteran and his current representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence and legal authority.

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his current representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


